Citation Nr: 0114808	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-16 596	)	DATE
	)
	)


THE ISSUE

Whether a March 1970 Board of Veterans' Appeals that denied 
an evaluation in excess of 10 percent for residuals of frozen 
feet should be revised or reversed on the grounds of clear 
and unmistakable error.  

(The issue of entitlement to an effective date earlier than 
December 26, 1991, for a grant of a 30 percent evaluation for 
residuals of a cold injury of the feet is addressed in a 
separate decision under the same docket number.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1950 to March 1954.  His decorations include 
the Purple Heart Medal and the Presidential Unit Commendation 
with Oak Leaf Cluster.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion filed by the veteran's 
representative in May 2001 alleging clear and unmistakable 
error in a Board decision dated March 2, 1970.  


FINDINGS OF FACT

1.  In a decision dated March 1970, the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for residuals of frozen feet.  

2.  The March 1970 Board decision was clearly and 
unmistakably erroneous in failing to apply the provisions of 
38 C.F.R. § 3.344 to a rating decision by the regional office 
in June 1969 that reduced the veteran's service-connected 
evaluation for residuals of frozen feet from 30 percent to 10 
percent disabling, effective September 1, 1969.  


CONCLUSIONS OF LAW

1.  A March 1970 Board decision denying an evaluation in 
excess of 10 percent for residuals of frozen feet is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).  

2.  Restoration of a 30 percent evaluation for residuals of 
frozen feet, effective from September 1, 1969, based on clear 
and unmistakable error in a Board decision of March 2, 1970, 
is warranted.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 
C.F.R. §§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party is a combat veteran of the Korean Conflict.  
The record contains evidence that he served in B Company, 1st 
Battalion, 7th Marine Regiment, 1st Marine Division, during 
the Chosin Reservoir campaign in November and December 1950.  
His service medical records show that he sustained frostbite 
of the feet in December 1950 in North Korea.  

The veteran's original claim of entitlement to service 
connection for residuals of frozen feet was received in March 
1954.  Service connection was established for residuals of 
frozen feet by a rating decision dated in April 1954, when a 
10 percent evaluation was assigned.  That evaluation was 
thereafter continued until a rating decision of June 1962, 
which increased the evaluation to 30 percent disabling under 
Diagnostic Code 7122, effective from May 12, 1961.  

On a VA examination in May 1967, the veteran complained of 
pain in both feet that was worse in cold weather.  His feet 
perspired, and he had a pins and needles sensation of both 
feet, although no foul odor was present.  His feet, he said, 
were constantly cold.  The veteran reported that he had been 
a self-employed construction worker since 1956.  On 
examination, it was reported that both feet were cold, moist 
and pale.  No trophic changes of the skin or nails were 
noted.  Good pulsating dorsalis pedis and posterior tibial 
arteries were noted.  The veteran's feet showed waxy pallor 
on elevation and a reactive erythema in the dependent 
position.  X-rays of the feet revealed no vascular 
calcifications.  The diagnosis was residuals of frozen feet.  

A rating decision dated in May 1967 continued the 30 percent 
evaluation for service-connected residuals of frozen feet.  

The veteran's complaints on a routine future examination by 
VA in May 1969 were essentially unchanged.  The examiner 
stated that both feet were cool and dry, with normal color.  
No trophic skin changes were noted.  His arterial circulation 
was "ok".  The diagnosis was residuals of frozen feet, 
which were described as moderate.  

Based on this single examination, the RO in June 1969 reduced 
the service-connected evaluation to 10 percent disabling, 
effective from September 1, 1969.  The veteran perfected an 
appeal from this determination.  The record contains a report 
of contact dated in September 1969 that indicates that an RO 
adjudicator reviewed the veteran's outpatient treatment 
folder, which showed the veteran appeared at a VA clinic on 
August 12, 1961, and complained of pain in both big toes.  He 
said that he was a construction worker and could not work in 
cold weather.  His feet were very cold, but no cyanosis was 
shown on dependency.  

On VA examination in October 1969, the claims file was 
unavailable to the examiner.  The veteran complained of 
numbness and tingling on exposure to cold with difficulty 
walking after prolonged exposure.  He claimed that his 
average sick time loss from work was 30 days a year because 
of his cold intolerance.  He continued to work outdoors as a 
self-employed construction worker.  On examination, both feet 
had normal color.  The toes were cool and dry.  There was 
slight flaking of the skin between the toes, but no fissuring 
or ulceration was seen.  The arterial pulses were normal.  
The diagnosis was residuals of frozen feet.  

A rating decision dated in October 1969 concluded that the 
findings did not warrant a rating under Diagnostic Code 7122 
in excess of 10 percent.  In confirming the determination of 
the rating board the previous June, the RO noted that the 
veteran had appeared at the clinic on August 12, 1961, and 
that the examiner found his feet to be cold but to be without 
cyanosis on dependency.  

In a decision dated in March 1970, the Board denied a rating 
in excess of 10 percent for the service-connected residuals 
of frozen feet.  The Board noted that under Diagnostic Code 
7122, residuals of frozen feet warranted a 30 percent rating 
when there are found persistent moderate swelling, tenderness 
and redness; but that with mild symptoms and chilblains, a 
rating of 10 percent was warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7122.  

The Board reasoned that while examining the veteran's feet at 
a time when the weather was cold and when he was exposed to 
it under working conditions was not possible, the rating on a 
disability was nevertheless determined, pursuant to 38 U.S.C. 
§ 355 (now § 1155), by the average impairment of earning 
capacity produced by the service-connected disability.  
Although the veteran's disability might be greater because of 
his particular occupation as a contractor, the 10 percent 
rating then assigned was felt to be adequate to compensate 
for the average impairment, based on the findings of recent 
examinations.  The Board found that the service-connected 
residuals of frozen feet were productive of no objective 
abnormalities on recent examinations, although they did cause 
discomfort, with tingling and numbness, on exposure during 
cold weather.  It was therefore concluded that a rating in 
excess of 10 percent was not warranted under Diagnostic Code 
7122 of the rating schedule, as then in effect.  

However, at no point during the course of the appeal, 
including in the Board decision now challenged, were the 
provisions of 38 C.F.R. § 3.344 cited or acknowledged.  There 
is no indication that they were applied or even thought 
about, although then as now, the provisions of the regulation 
were for application where, as here, a rating had continued 
at the same level for five years or more.  See 38 C.F.R. §  
3.344(c) (1969).  

The Court of Appeals for Veterans Claims has had occasion to 
describe the workings of 38 C.F.R. § 3.344.  In order to 
reduce a rating that has continued at the same level for five 
years or more, the Court has held, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied.  That 
regulation provides in pertinent part that:  (1) the entire 
record of examinations and the medical history must be 
reviewed to ascertain whether the recent examination was full 
and complete; (2) examinations that are less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction; (3) 
ratings on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, except where all evidence warrants a conclusion 
of sustained improvement and that such improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).  If doubt remains after according due 
consideration to all the evidence discussed above, then the 
rating agency will continue the rating in effect, pending 
reexamination.  38 C.F.R. § 3.344(b).  Subsections (a) and 
(b) of § 3.344 apply to ratings that have continued for five 
years or more at the same level.  38 C.F.R. § 3.344(c).  The 
duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  
See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 325 (1995) (Where VA reduces the 
veteran's rating without observing applicable laws and 
regulations, the rating is void ab initio, and the Court will 
set aside the decision as not in accordance with the law).  

Pursuant to the above provisions, the Court has held that 
"the RO and Board are required in any rating reduction case 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Additionally, in 
any rating reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but that such improvement reflects improvement in ability to 
function under the ordinary conditions of life and work.  
Id.; see 38 C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that the 
preponderance of the evidence weighs against the claim.  Id., 
citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  A 
rating reduction case is not a rating increase case.  Brown, 
5 Vet. App. at 421, citing Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991).  

Although Brown was decided in 1993 and is not controlling in 
a case based on the law in effect in 1969 and 1970, it is 
nevertheless instructive, for it involves the analysis of a 
regulation that was and is identical in all material respects 
to that in effect when the rating reduction was effectuated 
by the RO and upheld by the Board.  

Moreover, the recent examinations to which the Board referred 
in 1970 did not, in fact, show much change in the underlying 
condition.  The record strongly suggests that the RO in 1969 
and the Board in 1970 failed to take into account the whole 
recorded history of the disability for purposes of assigning 
the appropriate rating, as required by 38 C.F.R. §§ 4.1 and 
4.2 then as now.  Thus, in confirming the reduction in its 
rating decision of October 1969, the RO considered findings 
from an August 1961 outpatient treatment report showing no 
cyanosis on dependency, but failed to mention that the 
veteran's feet showed waxy pallor on elevation and a reactive 
erythema in the dependent position when he was examined by VA 
in May 1967.  Nor, for that matter, did the RO mention the 
findings of the VA examination performed in May 1962 that 
resulted in the assignment of the 30 percent evaluation in 
the first place.  The Board in 1970 noted the findings of the 
VA examinations conducted in May 1967 and May 1969, but did 
nothing to reconcile them or to consider the whole recorded 
history of the disability.  

Had the RO and the Board considered the applicable 
regulation, it is doubtful that a serious argument could have 
been made that sustained improvement was shown under the 
ordinary conditions of life.  As noted, the 30 percent 
evaluation was initially assigned based on a VA examination 
conducted in May 1962 that was more full and complete than 
the examinations on which the reduction was predicated and 
confirmed.  See 38 C.F.R. § 3.344(a) (Examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis for reduction.)  The 
May 1962 examination included a cold water test that was done 
in an attempt to reproduce exposure to cold and test the 
veteran's ability to endure cold water at temperatures of 12 
degrees.  It was reported that after less than one minute, 
the veteran withdrew his feet from the ice water because of 
pain and coldness of his feet.  His feet remained pale and 
were very cold.  The pertinent diagnosis was trench foot 
residuals that were felt to be considerably symptomatic.  

A review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  
Under the law governing the motion now before the Board, 
clear and unmistakable error is the kind of error of fact or 
law that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  

The Board's failure in 1970 to take into account the whole 
recorded history of the disability and to follow or even 
acknowledge the provisions of 38 C.F.R. § 3.344 in upholding 
the rating reduction on appeal constituted clear and 
unmistakable error.  It follows that the 30 percent 
evaluation for service-connected residuals of frozen feet 
must be restored, effective from the initial effective date 
of the reduction - September 1, 1969.  


ORDER

A 30 percent evaluation for residuals of frozen feet is 
restored, effective from September 1, 1969, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



